FRANK, Circuit Judge
(concurring).
In S. E. & M. E. Bernheimer Co. v. Commissioner, 41 B.T.A. 249, affirmed Hel-vering v. S. E. & M. E. Bernheimer Co., 2 Cir., 121 F.2d 454, the record was silent as to whether the taxpayer was a resident of the taxing district and (as shown by the *938Commissioner’s brief therein) the case was argued in this court on the assumption- that it was a resident. As here vendor was a non-resident, we need not consider (and I understand do not) whether decision- would have been in taxpayer’s favor had the vendor been a resident.